DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 2/1/2021, applicant has submitted an amendment filed 4/21/2021.
Claim(s) 1-3, 7-9, has/have been amended.  New Claim(s) 10-12 has/have been added.
Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive. 

As per the previous 102 rejections:
The 102 rejections are now 103 rejections, where the new reference Lord et al. (US 2013/0144595) suggests automatic formatting of translated text as part of displaying the translated text (see rejections below for full detail)
Applicant argues, among other things, “it does not appear that Fitzpatrick provides a reason to think that incorporation of such an element would be a benefit if the element was provided in another reference”, “Fitzpatrick does not have the same needs [since the screentip element isn’t linked in size in any way to the user interface item, the translated text can be shown in any size or format] and also does not appear to use a data storage format that would provide this functionality without extensive 
To the extent that Applicant is arguing that there would be no motivation to combine the references in a manner that is the same as or similar to the manner in which Fitzpatrick and Lord would be combined, motivation is not a required element for combining references based on the rationale to combine used in the prior art rejection (i.e. simple substitution).  Fitzpatrick describes displaying translated text and Lord describes where displaying of translated text includes formatting text to fit a type/size of display.  One of ordinary skill in the art can perform a simple substitution of one displaying of translated text with another and the combination is the predictable results of Fitzpatrick’s system, except where the displaying of the translated text in a screentip includes formatting the translated text (findings that a combination yielded more than predictable results include where references teach away from a particular combination, see MPEP 2143 A Examples 4 and 8, and where “the ‘predictable result’ discussed in KSR refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose”.  In this case the results of the substitution are predictable because, after making the substitution, the translated text is still processed with a displaying function (where, after the substitution, the displaying function includes formatting) and is still displayed as described in Fitzpatrick as a result of processing the translated text with the displaying function.
stored.  The combination suggests where formatting is a part of a displaying function, not where formatting is a feature of how the text is stored.  Regardless of how the text is stored, the displaying function in Lord takes translated text and formats it as part of displaying the translated text.  No extensive modification made to the manner in which the translated text is stored is required since the substitution is made to the display function.
	As per the “teaching away” argument, merely teaching one concept does not teach away from other concepts.  Teaching away requires a reference to state something negative about a combination or a concept (see e.g. MPEP 2143.01 I.), and none of the references appear to state anything negative about formatting text as part of displaying text.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 is directed to new matter because, although Applicant cited Figure 6 of the Specification as describing “extract[ing] corresponding data translated into foreign language” in step S14 as support, what is claimed is that “the first data to be displayed is extracted when the second language is set as a language to be displayed” (i.e. the source language data is extracted) whereas what is described appears to be where the second/target language data is extracted)
Paragraph 22 describes extracting Japanese texts and where there are corresponding English texts (suggesting extracting source language Japanese texts) but not where the Japanese texts are extracted when the second language is set as a language to be displayed.
Paragraph 28 similarly describes where English texts corresponding to a selected language are extracted to display English texts (i.e. the extracted data to be displayed in S14 is second/target-language data to be displayed)
	Claim 10 is therefore new matter because it claims where the source language first data is extracted “when the second language is set as a language to be displayed” target language second data is extracted “when the second language is set as a language to be displayed”
	Additionally, even assuming “first data” in claim 10 is supposed to be “second data”, Figure 6 does not necessarily support extracting the second data when the second language is set as a language to be displayed because there is an intermediate step S13 between S12 where the language is set and S14 where data is extracted.  While, S13 may be completed in a very small amount of time, there is still, based on Figure 6 at least some difference in time (no matter how small) between the setting of a language and the extraction of data such that S14 does not necessarily occur when (i.e. at the same time as or immediately after) S12.
 
	Claim 11 is also directed to new matter.
	While Applicant cited paragraphs 50-51 of US PG-PUB 2019/0317763 (corresponding to paragraphs 41-42 of the Specification) as support for claim 11, these paragraphs do not describe: 
where “third data to be displayed according to a region where the game is executed is associated with the identification information” (which, by antecedent basis, is the same identification information that is associated with/included in the second data to be displayed).  No part of these paragraphs describe that any translation data to be displayed are associated with the same identification information (as required by the antecedent basis of “the identification information”)
and 
corresponding to the generated key”.  No part of the cited paragraphs describes where third data corresponds to the same generated key as the second data.
if the third data to be displayed including the identification information (i.e. the same identification information associated with/included in the second data) corresponding to the generated key (i.e. the same generated key in claim 1 which corresponds to “the second data to be displayed that includes the identification information”) exists, replacing the second data to be displayed with the third data to be displayed.  No part of these paragraphs describe where another translation (i.e. the third data) that includes the same identification information as the “second data” translation and that is associated with the same generated key is used to replace the second data translation.  
These paragraphs, at best, appear to describe where a “third data” translation which is in a different language relative to the “second data” translation is stored instead of a “second data” translation, in which case the replacement of the first data would seem to be made by the “third data” translation (though this is not clearly the case given what is described in these paragraphs), not where the first data is replaced by the second data (as performed in claim 1) and then where the second data that replaced the first data is replaced by the third data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the third data to be displayed including the identification information corresponding to the generated key exists” and (in lines 4-5) lacks antecedent basis as complete phrases.  
Lines 2-3 of claim 11 recite where the “third data to be displayed according to a region where the game is executed is associated with the identification information”.  Being “associated with” identification information does not mean that the third data includes the identification information (as opposed to being two different pieces of data which are linked/associated to each other).
Additionally, no prior recitation of “third data” states that any third data “correspond[s] to the generated key”.
Additionally, it is not clear, as claimed, whether “corresponding to the generated key”, as a descriptive phrase, is supposed to refer to “the identification information” or to “the third data to be displayed”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US Patent 8,312,390), in view of Lord et al. (US 2013/0144595), hereafter Lord.

With regard to Claim 1, Fitzpatrick teaches a computer readable storage medium comprising: a main program (application program) described with a first data (source text string 410) to be displayed in a first language (source language);
[Col 2, line 66-Col 3, line 5] It should be appreciated that the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, as an article of manufacture such as a computer readable storage medium, or in another manner. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.

[Col 1, lines 44-48] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language.

and language data (target language string file 108)  in which a second data (translated string 406B) to be displayed in a second language (target language) is associated with identification information (unique id 402C, 406A),
[Col 9, lines 3-8] Turning now to FIG. 5, an illustrative routine 500 will be described for translating a source string 410 to a translated string through the use of the source language index file 106 and the target language string file 108. The routine 500 begins at operation 502, where the MIST module 102 hashes the source string 410 to generate a hash value 412.


[Col 1, lines 44-50] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language. For instance, text shown in a screentip associated with a user interface item could be dynamically translated from Chinese to English at runtime. 

the instructions causing the computer having a display section to perform the steps of;
[Col 2, lines 6-11] If so, a determination is made as to whether the user interface item has an associated screentip. If the user interface item has an associated screentip, text associated with the screentip is identified, a translated text string is located for the text string, and the translated text string is displayed in the screentip.

setting a language to be displayed on the display section;
[Col 9, lines 8-13] The routine 500 then proceeds to operation 504 where the MIST module 102 determines the source and target languages for translating the source string 410. The source and target languages may be specified as a user preference through a user interface provided by the applications 104A-104C.

generating a retrieval key by performing data processing (col 7, line 52 conventional hashing techniques) on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed (col 2, lines 4-18); and extracting the second data to be displayed that includes the identification information (unique id) corresponding to the generated key (generated hash value 410 is then utilized as an index);
[Col 8, lines 23-40] As also shown in FIG. 4, and discussed briefly above, the translated text string for a source text string 410 is located by first generating a hash value 412 from the source string 410. The hash value 410 is then utilized as an index into the source language index file 106. In the example shown in FIG. 4, the hash value 412 corresponds to the entry 404C in the source language index file 106. Once the proper entry has been found in the source language index file 106, the corresponding unique identifier can be located in the field 402C. The unique identifier can then be utilized by the MIST module 102 as an index into the target language string file 108. Once the appropriate entry has been located in the target language string file 108, the appropriate translated text string can be found in the field 406B. In the example shown in FIG. 4, the text string "Fiche" stored in the field 406B for the entry 408C is the translated text string for the source string 410. Additional details regarding this process are provided below with reference to FIG. 5.

and replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section.
[Col 5, lines 53-64]  According to aspects presented herein, the MIST module 102 is configured to provide functionality for translating the text 206A of a screentip 204A to a specified target language. In this regard, the MIST module 102 is configured to determine whether a user interface item 200A over which a user interface cursor 202 is hovering has an associated screentip 204A. If so, the MIST module 102 is configured to identify translated text 208A for the text 206A that would ordinarily be displayed in the screentip 204A. If translated text 208A is located, the MIST module 102 is configured to cause the translated text 208A to be displayed in the screentip 204A in place of the text 206A. This is illustrated in FIG. 2B.

Fitzpatrick does not, but Lord suggests automatically formatting the second data upon provision of the second data in an interface element (Figure 1A; paragraphs 15, 25-26, 41-42;
Paragraph 15 describes translating an utterance in a first language into a message in a second language and then presenting a message in a second language to a user, including presenting the second language message visually via a display device.  Figure 1A and paragraphs 25-26 further describe translation of text in one language [e.g. German] into text in a second language [e.g. English] and displaying translated text on a display.  Paragraphs 41-42 describes where a visible output processor may be used by an agent logic [where the agent logic can, among other 
Lord thus suggests where the displaying of the translated text in a screentip in Fitzpatrick is, instead, done by a displaying process that automatically [i.e. mechanically/performed-by-machine] formats the translated text 208A to be displayed in the screentip [where the screentip is a “particular type” of display of the translated text], and Lord thus suggests “automatically formatting the second data upon provision of the second data in an interface element” [as part of the process of providing the translated/second data in a screentip “interface element”, the translated text 208A is formatted to fit the screentip].  Performing formatting as part of displaying text in a language is consistent with Applicant’s Specification, in paragraph 30, which was cited as support for this limitation, and which describes where spaces are deleted “When the texts are displayed” in a particular language [i.e. the formatting is part of the process of displaying text in a particular language])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of displaying of translated text with another because the prior art teaches the claimed invention except for the substitution of displaying of translated text which does not necessarily automatically format the translated text with displaying of translated text which does.  Lord teaches that displaying of translated text which automatically formats the translated text was known in the art.  One of ordinary skill in the art could have substituted one type of displaying of translated text with another to obtain the predictable results of a system which displays translated text in a screentip (as per 
	
With regard to Claim 2, Fitzpatrick teaches a computer readable storage medium, wherein the first data to be displayed and the second data to be displayed are text data (see Figure 7, Translate compound source string 700, Display translated compound string 712).

With regard to Claim 3, Fitzpatrick teaches a computer readable storage medium, wherein the first data to be displayed and the second data to be displayed are image data including a text.
[Col 5, lines 42-50] In response to determining that the user interface cursor 202 is hovering over the user interface item 200A, an application 104 might display a screentip 204A. As discussed briefly above, a screentip includes text that is displayed temporarily while the user interface cursor is hovering over the user interface item. In the example shown in FIG. 2A, the screentip 204A includes text 206A. Certain types of screentips, such as supertips, might also include additional text or graphics.


With regard to Claim 4, Fitzpatrick teaches a computer readable storage medium, wherein the data processing is hashing (conventional hashing techniques):
[Col 7 lines 49-56] The field 402A is utilized for storing a hash value for each of the strings utilized by the applications 104A-104C for a given language. The hash values may be generated using conventional hashing techniques. According to embodiments, each of the hash values stored in the field 402A is associated with a unique identifier stored in the field 402C. The unique identifier stored in the field 402C is shared across equivalent strings in each language.



[Col 10 lines 14-20] the routine illustrated in FIG. 7 is performed by the MIST module 102 in response to identifying a compound string for which a translation cannot otherwise be located. In this regard, the routine 700 begins at operation 702 where the MIST module 102 searches the cache 602 for the compound string to be translated.


With regard to Claim 6, Fitzpatrick teaches a computer readable storage medium, wherein the language data is configured such that the second data to be displayed (Fig 4 108) and the identification information (Fig 4 402C, 406A) are serialized (see fig 4, source language index file 106 and the target language string file 108, examiner notes that serialization of data is a necessary property to write such data to any file stored on disk, see figure below):
[Relation: cs:rId14, dm:rId11, lo:rId12, qs:rId13]

[Col 8, line 65 – Col 9, line 2] Because the source language index file 106 and the target language string file 108 are stored on disk, storing the strings for a particular user interface element together can significantly reduce the number of disk accesses required to retrieve the translated strings for a particular user interface element.

[Col 2, lines 56-58] In one implementation, the cache is stored on disk for use in distribution to other users or to the manufacturer of the application.



With regard to Claim 8, Fitzpatrick teaches a computer control method, the computer comprising a main program (application program) described with a first data (source text string 410) to be displayed in a first language (source language);
[Col 2, line 66-Col 3, line 5] It should be appreciated that the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, as an article of manufacture such as a computer readable storage medium, or in another manner. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.

provided by an application program can be temporarily and dynamically translated from a source language to a specified target language.

and language data (target language string file 108)  in which a second data (translated string 406B) to be displayed in a second language (target language) is associated with identification information (unique id 402C, 406A),
[Col 9, lines 3-8] Turning now to FIG. 5, an illustrative routine 500 will be described for translating a source string 410 to a translated string through the use of the source language index file 106 and the target language string file 108. The routine 500 begins at operation 502, where the MIST module 102 hashes the source string 410 to generate a hash value 412.

the second language being different from the first language;
[Col 1, lines 44-50] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language. For instance, text shown in a screentip associated with a user interface item could be dynamically translated from Chinese to English at runtime. 

the instructions causing the computer having a display section to perform the steps of;
[Col 2, lines 6-11] If so, a determination is made as to whether the user interface item has an associated screentip. If the user interface item has an associated screentip, text associated with the screentip is identified, a translated text string is located for the text string, and the translated text string is displayed in the screentip.

setting a language to be displayed on the display section;
[Col 9, lines 8-13] The routine 500 then proceeds to operation 504 where the MIST module 102 determines the source and target languages for translating the source string 410. The source and target languages may be specified as a user preference through a user interface provided by the applications 104A-104C.


[Col 8, lines 23-40] As also shown in FIG. 4, and discussed briefly above, the translated text string for a source text string 410 is located by first generating a hash value 412 from the source string 410. The hash value 410 is then utilized as an index into the source language index file 106. In the example shown in FIG. 4, the hash value 412 corresponds to the entry 404C in the source language index file 106. Once the proper entry has been found in the source language index file 106, the corresponding unique identifier can be located in the field 402C. The unique identifier can then be utilized by the MIST module 102 as an index into the target language string file 108. Once the appropriate entry has been located in the target language string file 108, the appropriate translated text string can be found in the field 406B. In the example shown in FIG. 4, the text string "Fiche" stored in the field 406B for the entry 408C is the translated text string for the source string 410. Additional details regarding this process are provided below with reference to FIG. 5.

and replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section.
[Col 5, lines 53-64]  According to aspects presented herein, the MIST module 102 is configured to provide functionality for translating the text 206A of a screentip 204A to a specified target language. In this regard, the MIST module 102 is configured to determine whether a user interface item 200A over which a user interface cursor 202 is hovering has an associated screentip 204A. If so, the MIST module 102 is configured to identify translated text 208A for the text 206A that would ordinarily be displayed in the screentip 204A. If translated text 208A is located, the MIST module 102 is configured to cause the translated text 208A to be displayed in the screentip 204A in place of the text 206A. This is illustrated in FIG. 2B.

automatically formatting the second data upon provision of the second data in an interface element (Figure 1A; paragraphs 15, 25-26, 41-42;
Paragraph 15 describes translating an utterance in a first language into a message in a second language and then presenting a message in a second language to a user, including presenting the second language message visually via a display device.  Figure 1A and paragraphs 25-26 further describe translation of text in one language [e.g. German] into text in a second language [e.g. English] and displaying translated text on a display.  Paragraphs 41-42 describes where a visible output processor may be used by an agent logic [where the agent logic can, among other things, perform translations] to prepare and display information, such as by formatting or otherwise modifying a translation to fit on a particular type or size of display.
Lord thus suggests where the displaying of the translated text in a screentip in Fitzpatrick is, instead, done by a displaying process that automatically [i.e. mechanically/performed-by-machine] formats the translated text 208A to be displayed in the screentip [where the screentip is a “particular type” of display of the translated text], and Lord thus suggests “automatically formatting the second data upon provision of the second data in an interface element” [as part of the process of providing the translated/second data in a screentip “interface element”, the translated text 208A is formatted to fit the screentip].  Performing formatting as part of displaying text in a language is consistent with Applicant’s Specification, in paragraph 30, which was cited as support for this limitation, and which describes where spaces are deleted “When the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of displaying of translated text with another because the prior art teaches the claimed invention except for the substitution of displaying of translated text which does not necessarily automatically format the translated text with displaying of translated text which does.  Lord teaches that displaying of translated text which automatically formats the translated text was known in the art.  One of ordinary skill in the art could have substituted one type of displaying of translated text with another to obtain the predictable results of a system which displays translated text in a screentip (as per Fitzpatrick) where the displaying of the translated text includes formatting the translated text to fit on a particular type or size of display (as per Lord).

With regard to Claim 9, Fitzpatrick teaches a computer provided with a display section, the computer comprising a main program (application program) described with a first data (source text string 410) to be displayed in a first language (source language);
[Col 2, line 66-Col 3, line 5] It should be appreciated that the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, as an article of manufacture such as a computer readable storage medium, or in another manner. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings.

[Col 1, lines 44-48] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language.

language data (target language string file 108)  in which a second data (translated string 406B) to be displayed in a second language (target language) is associated with identification information (unique id 402C, 406A),
[Col 9, lines 3-8] Turning now to FIG. 5, an illustrative routine 500 will be described for translating a source string 410 to a translated string through the use of the source language index file 106 and the target language string file 108. The routine 500 begins at operation 502, where the MIST module 102 hashes the source string 410 to generate a hash value 412.

the second language being different from the first language;
[Col 1, lines 44-50] According to embodiments presented herein, aspects of a user interface provided by an application program can be temporarily and dynamically translated from a source language to a specified target language. For instance, text shown in a screentip associated with a user interface item could be dynamically translated from Chinese to English at runtime. 

a language setting section of setting a language to be displayed on the display section;
[Col 9, lines 8-13] The routine 500 then proceeds to operation 504 where the MIST module 102 determines the source and target languages for translating the source string 410. The source and target languages may be specified as a user preference through a user interface provided by the applications 104A-104C.

a key generating section of generating a retrieval key (hash value 410) by performing data processing (col 7, line 52 conventional hashing techniques) on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed (col 2, lines 4-18); and a data extracting section (routine 500) of extracting the second data to be displayed that includes the identification information (unique id) corresponding to the generated key (generated hash value 410 is then utilized as an index);
the routine 500 proceeds to operation 506 where the MIST module 102 utilizes the hash value 412 to locate the appropriate entry 404 in the source language index file 106 corresponding to the hash value 412. Once the appropriate entry 404 has been identified, the routine 500 proceeds to operation 508 where the unique identifier stored in the field 402C for the identified entry 404 is located. From operation 508, the routine 500 proceeds to operation 510.

[Col 8, lines 23-40] As also shown in FIG. 4, and discussed briefly above, the translated text string for a source text string 410 is located by first generating a hash value 412 from the source string 410. The hash value 410 is then utilized as an index into the source language index file 106. In the example shown in FIG. 4, the hash value 412 corresponds to the entry 404C in the source language index file 106. Once the proper entry has been found in the source language index file 106, the corresponding unique identifier can be located in the field 402C. The unique identifier can then be utilized by the MIST module 102 as an index into the target language string file 108. Once the appropriate entry has been located in the target language string file 108, the appropriate translated text string can be found in the field 406B. In the example shown in FIG. 4, the text string "Fiche" stored in the field 406B for the entry 408C is the translated text string for the source string 410. Additional details regarding this process are provided below with reference to FIG. 5.

and replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section.
[Col 5, lines 53-64]  According to aspects presented herein, the MIST module 102 is configured to provide functionality for translating the text 206A of a screentip 204A to a specified target language. In this regard, the MIST module 102 is configured to determine whether a user interface item 200A over which a user interface cursor 202 is hovering has an associated screentip 204A. If so, the MIST module 102 is configured to identify translated text 208A for the text 206A that would ordinarily be displayed in the screentip 204A. If translated text 208A is located, the MIST module 102 is configured to cause the translated text 208A to be displayed in the screentip 204A in place of the text 206A. This is illustrated in FIG. 2B.

automatically formatting the second data upon provision of the second data in an interface element (Figure 1A; paragraphs 15, 25-26, 41-42;
Paragraph 15 describes translating an utterance in a first language into a message in a second language and then presenting a message in a second language to a user, including presenting the second language message visually via a display device.  Figure 1A and paragraphs 25-26 further describe translation of text in one language [e.g. German] into text in a second language [e.g. English] and displaying translated text on a display.  Paragraphs 41-42 describes where a visible output processor may be used by an agent logic [where the agent logic can, among other things, perform translations] to prepare and display information, such as by formatting or otherwise modifying a translation to fit on a particular type or size of display.
Lord thus suggests where the displaying of the translated text in a screentip in Fitzpatrick is, instead, done by a displaying process that automatically [i.e. mechanically/performed-by-machine] formats the translated text 208A to be displayed in the screentip [where the screentip is a “particular type” of display of the translated text], and Lord thus suggests “automatically formatting the second data upon provision of the second data in an interface element” [as part of the process of providing the translated/second data in a screentip “interface element”, the translated text 208A is formatted to fit the screentip].  Performing formatting as part of displaying text in a language is consistent with Applicant’s Specification, in paragraph 30, which was cited as support for this limitation, and which describes where spaces are deleted “When the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of displaying of translated text with another because the prior art teaches the claimed invention except for the substitution of displaying of translated text which does not necessarily automatically format the translated text with displaying of translated text which does.  Lord teaches that displaying of translated text which automatically formats the translated text was known in the art.  One of ordinary skill in the art could have substituted one type of displaying of translated text with another to obtain the predictable results of a system which displays translated text in a screentip (as per Fitzpatrick) where the displaying of the translated text includes formatting the translated text to fit on a particular type or size of display (as per Lord).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Lord, as applied to Claim 1, above, and further in view of Lu et al. (US 2009/0125477).

As per Claim 7, Fitzpatrick suggests wherein, based on a determination that the second language has been set as a language to be displayed… (col. 9, lines 8-13; col. 9, lines 3-53;
As discussed in the rejection of claim 1, col. 9, lines 8-13 of Fitzpatrick describe source and target languages being specified as a user preference 
Fitzpatrick thus suggests “wherein, based on a determination that the second language has been set as a language to be displayed, the language data is…” [based on the target/second language being set as a language for the translated text in the displayed screentip, the target language string file 108 is loaded])
Fitzpatrick does not, but Lu suggests wherein, based on a determination that the second language has been set as a language to be displayed, the language data is downloaded to the computer (Figure 3; paragraphs 30-33;
Fitzpatrick suggests “wherein, based on a determination that the second language has been set as a language to be displayed, the language data is…” [based on the target/second language being set as a language for the translated text in the displayed screentip, the target language string file 108 is loaded] but 
Lu [paragraphs 30, 33, and Figure 3] similarly describes where a user can select a language, and where the system uses translation data corresponding to the selected language, and more specifically describes where the user-selected language is used to “download” translation data corresponding to the user-selected language “onto the client system”.
Lu thus suggests where the target language string file 108 is “downloaded to the computer” based on the suggested setting of the target language by the user via the user interface [i.e. “wherein, based on a determination that the second language has been set as a language to be displayed, the language data is downloaded to the computer”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of translation data corresponding to a user-selected language with another because the prior art teaches the claimed invention except for the substitution of translation data corresponding to a user-selected language which is not necessarily downloaded based on the user’s selection of the user-selected language with translation data corresponding to a user-selected language which is.  Lu teaches that translation data corresponding to a user-selected language which is downloaded based on the user’s selection of the user-selected language was known in the art.  One of ordinary skill in the art could have substituted one type of translation data corresponding to a user-selected language with another .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Lord, as applied to claim 1, above, and further in view of Jahnke et al. (US 2003/0115552), hereafter Jahnke.

As per Claim 12, Fitzpatrick, in view of Lord, do not, but Jahnke suggests wherein the first data comprises image data including text, and wherein the second data comprises image data different from the image data of the first data and includes text (Figure 1B; paragraphs 14, 45; 
Fitzpatrick describes storing translations but not specifically where the format of the source language and target language data is images.
Jahnke teaches where different pieces of data which are translations of each other [some of which are generated by translation] are images [see paragraph 14 which describes translating text in an image and generating an image that contains the translations of the text, see Figure 1B and paragraph 45 which describes where a German image file and an English image file are stored, 
Jahnke thus suggests “wherein the first data comprises image data including text, and wherein the second data comprises image data different from the image data of the first data and includes text” [i.e., where the-text-to-be-translated/“the first data”, e.g. text 206A, and the-translation-of-the-text-to-be-translated/“the second data”, e.g. translated text 208A, in Fitzpatrick are, more specifically, images including text in a respective language where the source and target language images are logically different from each other since the texts in the images are in different languages, where Lord further suggests that the image including the translated text, which is also a form of display data including translated text, is formatted to fit the screentip as part of displaying the image including the translated text in the screentip])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of source language text with another and one type of target language text with another because the prior art teaches the claimed invention except for the substitution of source language text which is not necessarily image data including text with source language text which is, and the substitution of target language text which is not necessarily image data including text with target language text which is.  Jahnke teaches that source language text which is image data including text and target language text which is image data including text was known in the art.  One of ordinary skill in the art could have substituted one type of source language text with another and one type of target language text with another to .
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 10, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1 and 10 together, including (i.e. in combination with the remaining limitations in claim[s] 1 and 10) wherein the first data to be displayed is extracted when the second language is set as a language to be displayed.
	As discussed above, claim 10 is directed to new matter, and the combination of the new matter in claim 10 and claim 1 is not reasonably suggested by the prior art of record.
Dendi et al. (US 2016/0275057) teaches extracting data to be translated so that the extracted data to be translated can be translated “when the second language is set as a language to be displayed” (claim 1; see also paragraphs 37 and 57)
In Fitzpatrick, however, providing translation is triggered in response to “hover” being detected (see col. 5, lines 31-52) and logically if the user goes to select a not be obvious to combine what is described in Dendi with Fitzpatrick because requiring the target-language-selection-triggered translation of Dendi into Fitzpatrick would make it more difficult to perform the hover-triggering of translation in Fitzpatrick.
2009/0271175 teaches “Embodiments include retrieving enterprise data; extracting text from the enterprise data for rendering from a digital media file, the extracted text being in a source language; prompting a user to select a target language; receiving from the user a selection of a target language; translating the extracted text in the source language to translated text in the target language; converting the translated text to synthesized speech in the target language;” (Abstract)

	As per Claim(s) 11, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1 and 11 together, including (i.e. in combination with the remaining limitations in claim[s] 1 and 11) a region display data in which a third data to be displayed according to a region where the game is executed is associated with the identification information (i.e. the same identification information associated with the second data), wherein the instructions further cause the computer to perform the steps of, if the third data to be displayed including the identification information (i.e. the same identification information associated with the second data) corresponding to the generated key (i.e. the key generated in claim 1) exists, retrieving the third data to be displayed and replacing the second data to be displayed with the third data to be displayed to display the third data to be displayed on the display section.
	10749818 teaches “embodiments of the present invention are configured to account for differences between languages and cultures. For example, certain types of emotional responses or gestures may have different meanings across different cultures, and/or can be offensive in one culture, while not being offensive in another culture. In accordance with an embodiment of the present invention, a short response (e.g., a hand gesture) received from one email client is automatically evaluated on the receiving client to determine if that short response would be offensive or problematic for a recipient on the receiving client. Upon set up of a plug-in on an email client, preferences can be set to language and region, and the system can be programmed to know which responses are problematic and automatically flag inappropriate responses for the selected language or region. In response to a flagged inappropriate response, the system can substitute an appropriate short response and/or include an acceptable translation of the response that conveys the desired message without being offensive or inappropriate”
2017/0169014 teaches “Translation server computer 100 may also store region specific translations for particular n-grams. For example, certain phrases may be common in one region but offensive in others. For the certain phrases, translation server computer 100 may store region specific translations for the regions in which the common translation may be offensive. In an embodiment, translation server computer 100 first searches for region specific translations for each n-gram. If no region specific translations exist for the n-gram, translation server computer 100 may proceed with searching for other translations for the n-grams. Translation server computer 100 may 
2009/0106016 “Translation may also include filtering of profanity or any other types of undesired words (e.g., as chose by the registering user). For example, a parent may choose to register their child's mobile VUT application to filter all profanity from translated text. In one implementation, filtered words or phrases are left out of the translated text displayed or audibly played on the mobile device. Any number and type of the different translation features described herein may be combined together. For instance, the VUT can translate from one language to another while lowering the reading level and filtering profanity” (paragraph 45)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0357732 teaches the term "second format" means the format in which the translated text is displayed by a camera device of a computing device using one embodiment of the present invention (paragraph 28) The reformatting to the second format may be based on a user-specified setting. This reference appears to describe 
9881002 teaches “The translation service 114 may be any suitable translation service capable of translating text, and in some cases images, from a first language to a second language according to a language code
2001/0032070 teaches image to OCR to translated text (paragraph 7)
2008/0040095 teaches “The processor (1.3) executes the text extraction means for extracting the text to be translated and identifying its nature using a source language specific knowledge base. Following this, the text formatting-filtering means filter and store text formatting and structure information of the text. Then, the Text translation engine invoking means cause the instructions encoded in the suitable text translation engine identified based on the nature of the text to be executed for analysing and translating the extracted text into an unformatted translated text. The unformatted translated text is formatted into a structured form for obtaining the translated text in the target language by the text formatting means. The structured translated text in the target language is displayed to the user through the video display (1.7), printed using a printer (1.15) and/or converted to speech through speech synthesizer (1.16) connected to the computing device through the output interface (1.6) for carrying out post-editing if necessary” (paragraph 35)
2004/0119714 teaches “output to application 200, the parameters necessary for formatting the translated text as appropriate for the language and for the display(s).” (paragraph 163)
5175684 teaches “a machine translation and routing system in accordance with the invention includes a computer server system 10 serving as a receiving interface, including an I/O front end 11, for receiving electronic input representing input pages from a first telecommunications link A, which may be linked to a plurality of input sources, a machine translation module 20 which is capable of performing machine translation from input text of a source language to output text of a selected target language, a page output module 30 for formatting the translated output text into a selected page format, and a sending interface unit 40 for sending the formatted output text to one or more selected addressees via a second telecommunications link B, which may be linked to a plurality of output devices” doesn’t appear to be display (fax, etc.)
2013/0007598 teaches “localization of a document can be divided into two distinct types of changes: language translation and formatting changes. In various embodiments, we define formatting to include all of the structural, style, display, or presentation elements which are not part of the textual content of the document. In various embodiments, we define formatting to be all elements of a document other than those which are subject to translation from one language to another. This division can be of value because the expertise necessary for the translation from one language to another is different from the expertise necessary to adjust the formatting. A translation expert may not be aware of the formatting standards for a particular culture and may not have the expertise necessary to adjust a document to meet those standards. In particular, some documents, such as the stored as XML or OpenXML, may require formatting changes that are especially difficult for those without technical expertise to make, as they may rely on settings precise values--such as a value corresponding to 
2015/0039991 teaches “The phrase "reading format" as used in this specification and claims, is intended to mean, unless the context suggests otherwise, displaying the electronic media content in a form or format identical or substantially similar to the intended display format of the electronic media content for reading. For example, in the context of electronic media content in the form of an e-book, the electronic text of the e-book may be displayed identical to or substantially similar to how it would be displayed by e-reader software or an e-reader device such as in pages or continuous scrollable text, or for electronic media content in the form of a webpage, the webpage may be displayed identical to or substantially similar to how it would appear in an internet browser, and wherein the reading format is dependent on the language, e.g. for the English language the text is displayed horizontally from left to right and in rows, with the rows being ordered top to bottom, but for Japanese the text is arranged in columns from top to bottom, and with the columns ordered left to right on the page” (paragraph 43) and “The first display pane 60 is a reading display pane that is configured to display at least a portion of the electronic media content 64 in a reading format identical to or substantially similar to the format in which the electronic media content would be read 
2013/0179150 teaches analyzing the text to determine a formatting for the text, and displaying the text in a visual item on the display using the formatting determined from the analyzing (paragraph 35)
2011/0252316 teaches “The translation of text from a first language to a target language on the surface computing device 100 provides for a variety of scenarios. For example, a first individual may be traveling in a foreign country where such individual does not speak the native language of such country. The individual may obtain a newspaper, pamphlet or other piece of written material and be unable to understand the contents thereof. The individual can utilize the surface computing device 100 to obtain an electronic version of such document by causing the acquirer component 104 to acquire a scan/image of the document. Text extraction/optical character recognition (OCR) techniques can be utilized to extract the text from the electronic document, and the language selector component 106 can receive an indication of the preferred language of the individual. The translator component 108 may then translate the text from the language not understood by the individual to the preferred language of the individual. The formatter component 110 may then format the text for display to the individual on the interactive display 102 of the surface computing device 100”
2014/0325407 teaches “In another embodiment a user interface display can display text in a visual-syntactic text format. This type of format transforms text that is otherwise displayed in block format into cascading patterns that enable a reader to more quickly identify grammatical structure. Therefore, for example, if user 106 is a beginning reader, or is learning a new language, component 168 may display text using this format (or it may be expressly selected by user 106) to enable the user to have a better reading experience and more quickly comprehend the content being read” (paragraph 98)
2005/0168642 teaches “In conventional image display devices capable of displaying a setup menu in a language selected from a plurality of languages, since many languages such as English, German and Japanese are written from left to right, the display layout of the setup menu is designed to be properly formatted when written in a language that is written from left to right. For example, setup item names are arranged on the left side of a screen and setup values and adjustment bars are represented on the right side of the item names, in a flush left representation (cf. JP 2000-206955)” (paragraph 7)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






EY 5/8/2021
/ERIC YEN/Primary Examiner, Art Unit 2658